Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amended independent claims recite limitations for coherency gathering based ray tracing using a two level hierarchical acceleration structure wherein lower level nodes are instances of geometry defined in a second coordinate system different from the upper level nodes’ first coordinate system, wherein the rays are traced in groups against a node in the hierarchical acceleration structure and intersection testing against lower level node instances includes searching an instance transform cache for the lower level node’s instance transform, including loading the instance transform into the cache on a miss, and then performing the intersection testing.  As mapped in the 4/12/22 Office Action rejection of claim 1, Woop teaches the same coherency gathering based ray tracing architecture using the two level hierarchical acceleration structure and an transformation matrix cache storing instance transformation matrices.  
Applicant’s amended independent claims further require that the instance transform cache is actually two distinct sub-caches, each having a CAM and RAM for storing memory addresses of instance transforms and transform coefficients, respectively, where the first instance sub-cache stores instance transforms for box nodes, i.e. upper level nodes and lower level nodes that are not leaf nodes, and the second instance sub-cache stores instance transforms for primitive nodes, i.e. lower level leaf nodes.  Muthler, as mapped in the 4/12/22 Office Action with respect to depending claims 5, 13, and 14, describes details of cache implementation in a ray tracing system using Woop’s two level acceleration structure, including the use of CAM and RAM storing addresses and corresponding data, respectively.  However, while Muthler does teach using two separate caches for storing hierarchy node data and primitive node data, e.g. paragraphs 118-131, 148-159, figures 9, 11A, i.e. complet (which is Muthler’s term for a non-leaf hierarchy node, e.g. paragraph 124) cache 752 and primitive cache 754, and Muthler, like Woop, teaches retrieving the instance transform from a instance transform cache, e.g. steps 1014 and 1016, Muthler does not teach or suggest splitting the instance transform cache into two sub-caches where a first instance transform sub-cache stores transforms for complet/box nodes and a second instance transform sub-cache stores transforms for primitive nodes as required by the claim.  Similarly, Woop only teaches a single transform matrix cache for both box and primitive nodes.  Finally, the additionally cited prior art does not teach or otherwise suggest splitting an instance transform cache into two sub-caches storing transforms for complet/box nodes separately from primitive nodes, such that the scope of the independent claims when considered as a whole is not anticipated by or obvious in view of the cited prior art references, and is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619